DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (An annuloplasty device) in the reply filed on 02/09/2022 is acknowledged.
Claims 21,22, 24-27 and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2022.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz et al. (US PG Pub. 2004/0167620), as disclosed in the IDS dated 07/01/2020, hereinafter Ortiz.
Regarding claim 1, Ortiz discloses an annuloplasty device (42/70), illustrated in Figures 3, 8, and 9, comprising first and second support rings being configured to be arranged as a coil in a first configuration around an axial direction, example illustrated in Figure 8, wherein the first and second support rings are configured to be arranged on opposite sides of native heart valve leaflets (22/24) of a heart valve, example illustrated in Figure 3, wherein in the first configuration the first and second support rings are separated with a first pitch distance in the axial direction, example illustrated in Figure 8, and wherein the first and second support rings are configured to assume a contracted state having a second pitch distance in the axial direction being shorter than the first pitch distance, example illustrated in Figure 9; wherein the first and second support rings are configured to be transferable between the first configuration and the contracted state to pinch the heart valve leaflets ([0008], Lines 4-10 & [0009], Last 4 Lines).
Regarding claim 2, Ortiz discloses the annuloplasty device according to claim 1, comprising fastening units (70a/70b) configured to interlock the first support ring with the second support ring so that the first and second support rings are transferred from the first configuration to the contracted state, illustrated in Figures 8 and 9 ([0076]).
Regarding claim 3, Ortiz discloses the annuloplasty device according to claim 2, wherein the fastening units (70a/70b) are integrated with the first and/or second support rings, illustrated in Figures 8 and 9.
Regarding claim 5, Ortiz discloses the annuloplasty device according claim 1, comprising a stiffening unit (44), wherein at least part of the first and second support rings comprises an interior channel configured to receive the stiffening unit (44), illustrated in Figure 3 ([0070]).
Regarding claim 7, Ortiz discloses the annuloplasty device according to claim 5, wherein the stiffening unit (44) comprises a shape-memory material, wherein activation of the shape-memory material causes the first and second support rings to transfer from the first configuration to the contracted state ([0009], Lines 1-4 & Last 4 Lines).
Regarding claim 18, Ortiz discloses the annuloplasty device according to claim 1, wherein the first and/or second support comprises a shape-memory material, wherein activation of the shape-memory material causes the first and second support rings to transfer from the first configuration to the contracted state, illustrated in Figures 8 and 9 ([0009], Last 4 Lines & [0076]).
Claims 1, 5, 9, 10 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keranen (US PG Pub. 2015/0335428), as disclosed in the IDS dated 07/01/2020, hereinafter Keranen’428.
Regarding claim 1, Keranen’428 discloses an annuloplasty device (40/440), illustrated in Figures 7, 8, and 22, comprising first and second support rings (42/44) being configured to be arranged as a coil in a first configuration around an axial direction, wherein the first and second support rings (42/44) are configured to be arranged on opposite sides of native heart valve 
Regarding claim 5, Keranen’428 discloses the annuloplasty device according claim 1, comprising a stiffening unit (445), wherein at least part of the first and second support rings (442/444) comprises an interior channel configured to receive the stiffening unit (445), illustrated in Figure 7 ([0090]).
Regarding claims 9 and 10, Keranen’428 discloses the annuloplasty device according to claim 5, comprising at least first and second stiffening units (445), wherein the first stiffening unit is configured to be arranged in a first sub-lumen of the interior channel, and the second stiffening unit is configured to be arranged in a second sub-lumen of the interior channel, illustrated in Figure 7 ([0090] – to clarify, the first stiffening unit is considered the portion of retraining member 445 that extends within a first sub-lumen, of the tubular structure of support member 442, and the second stiffening unit is considered the portion of retraining member 445 that extends within a second sub-lumen, of the tubular structure of support member 444).
Regarding claims 16 and 17, Keranen’428 discloses the annuloplasty device according to claim 1, comprising a biodegradable restraining unit (45), wherein the restraining unit (45) is configured to be attached to/arranged in an exterior/interior of the first and second support rings (42/44), to maintain a separation at the first pitch distance and to assume the contracted state 
Regarding claims 18 and 19, Keranen’428 discloses the annuloplasty device according to claim 1, wherein the first/second supports (42/44) comprise a shape-memory material, wherein activation of the shape-memory material causes the first and second support rings (42/44) to transfer from the first configuration to the contracted state in response to an activation temperature ([0081]; [0107], Last 4 Lines & [0108], Lines 1-10).

Claims 1, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keranen (US PG Pub. 2008/0208330), as disclosed in the IDS dated 07/01/2020, hereinafter Keranen’330.
Regarding claims 1 and 13, Keranen’330 discloses an annuloplasty device comprising first and second support rings (242/244) being configured to be arranged as a coil in a first configuration around an axial direction, wherein the first and second support rings are configured to be arranged on opposite sides of native heart valve leaflets of a heart valve, wherein the first and second support rings are separated with a first pitch distance in the axial direction, in the first configuration, wherein the first and second support rings are configured to assume a contracted state having a second pitch distance in the axial direction being shorter than the first pitch distance, illustrated in Figure 9, and further comprising a magnetizing element comprising a magnetic material, wherein at least part of the first and second support rings (242/244) comprises the magnetizing element arranged at a receiving portion to fixate the magnetizing element, whereby the first and second support rings are configured to transfer from the first configuration to the contracted state by a magnetic force from the magnetizing element acting the first and second support rings ([0068] – to clarify, the first and second support rings are formed 
Regarding claim 14, Keranen’330 discloses the annuloplasty device according to claim 13, wherein the receiving portion comprises an interior channel arranged in the first and second support rings (242/244), and wherein the interior channel is configured to receive the magnetizing element, whereby, when the magnetizing element is arranged in the interior channel, the first and second support rings are configured to transfer from the first configuration to the contracted state by a magnetic force from the magnetizing element acting the first and second support rings ([0068] – to clarify, the first and second support rings are formed from a magnetic material, which would include an interior channel and exterior portion, i.e. the whole structure is formed of the magnetic element/material, thereby meeting the claimed parameter; it is to be noted that in a device/apparatus claim, the claimed structure of the final device holds patentable weight).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz as applied to claims 7 and 18 above, and in view of Keranen’428.
Regarding claims 8 and 19, Ortiz discloses the annuloplasty device according to claims 7 and 18, and though it is not specifically disclosed that the shape-memory material ([0076]) is .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,234,818, and claims 1 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 and 23 of U.S. Patent No. 11,246,707.  Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of claims set forth an annuloplasty device comprising first and second supports arranged in a coiled configuration, around an axial direction, on opposite sides of native heart valve leaflets, wherein the first and second supports are configured to transition from a first configuration having a first pitch distance between the first and second supports, in the axial direction, to a contracted state/configuration having a second pitch distance between the first and second supports, in the axial direction, which is shorter/less than the first pitch distance.  It is not be noted omission, in the current application, of the additional structure set forth in the claims of the above mentioned US Patents with subsequent loss of their function would have been obvious to one of ordinary skill in the art at the time of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774